Hill, J.
1. The judgment of the court of ordinary discharging an administrator is a complete bar to any action either at law or equity, unless the judgment is impeached for fraud. Carter v. Anderson, 4 Ga. 516 (1); Coleman v. Coleman, 113 Ga. 149-151 (38 S. E. 400).
*459Decided October 7, 1921.
Action on bond; from Clayton superior court •— Judge Hutcheson. February 22, 1921.
J. Caleb Clarke, for plaintiff.
J. D. Blalock, E. M. Smith, for defendants.
2. “In a suit on an administrator’s bond, where the plaintiff alleges the administrator’s discharge, in order to escape the effect of that judgment on the ground that it was procured by fraud he must further allege the facts upon which the charge of fraud is based.” Knox v. Raynor, 146 Ga. 146 (2) (90 S. E. 853).
3. This case is fully controlled by the decision of the Supreme Court in the case of Knox v. Raynor, supra. There was no error in the judgment sustaining the demurrer and dismissing the petition.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.